

EXHIBIT 10.2


EXHIBIT "A"


"Borrowing Base" shall mean (i) 75% (or such lesser percentage as shall be
determined by Lender from time to time) of the Eligible Accounts plus (ii) the
lesser of (a) 45% (or such lesser percentage as shall be determined by Lender
from time to time) of the Eligible Inventory or (b) $2,000,000; provided,
however, if no Borrowing Base Certificate has been delivered as and when
required by Section 5.1 (g) hereof, the Borrowing Base shall be deemed to be
zero until the Borrowing Base Certificate has been delivered with respect to the
Borrowing Base as of the end of the immediately preceding month.


"Eligible Accounts" shall mean the gross outstanding balance (less all fees and
other amounts which are unearned, and less all sale, excise taxes or similar
taxes) of those Accounts of the Borrowers which are satisfactory to the Lender
and with respect to which, the Lender has a valid and perfected first priority
and only security interest, there is no violation of the negative, affirmative
or collateral covenants or other provisions of this Agreement or any other Loan
Document and which the Lender deems to be Eligible Accounts based on such
credit, collateral and other considerations as the Lender may deem appropriate.
All returns, deductions, discounts, claims, disputes, credits and allowances of
any nature (whether issued, granted, owing, claimed or outstanding) shall be
deducted from Eligible Accounts.


                 1. Without limiting the Lender's discretion, as set forth
above, an Account of any of the Borrowers can only be an Eligible Account if:


                      (a)           such Account (i) arises from the actual and
bona fide sale and delivery of finished goods Inventory in the ordinary course
of business which sale and delivery is completed in accordance with the terms
and provisions contained in any documents related thereto, (ii) is not evidenced
by or payable pursuant to invoices or similar documentation issued by, or
calling for payment to, any other Person and (iii) does not arise from or in
connection with any sales of Inventory to an Affiliate or any Subsidiary or
related Person of a Borrower;


                      (b)           such Account is not unpaid more than sixty
(60) days after date of original invoice;


                      (c)           such Account does not arise from sales on
consignment, guaranteed sale, sale and return, sale on approval, or other terms
under which payment by the Account Debtor may be conditional or contingent;


                      (d)           either (i) the chief executive office of the
Account Debtor with respect to such Accounts is located in the United States of
America, including Puerto Rico (the "US Requirement"), and such Account is
subject to receivables or credit insurance issued by an insurer pursuant to duly
documented written insurance policies in which the Lender is named as a loss
payee and on terms and in an amount and from an insurer acceptable to the Lender
or (ii) the US Requirement is not satisfied and such account is guaranteed or
insured by EXIM Bank pursuant to documentation acceptable to the Lender in which
EXIM Bank has agreed to pay such guarantee or insurance proceeds to Lender or
the Lockbox Account; provided, however, any portion of such Account which is not
so guaranteed or insured shall not be deemed an Eligible Account, (iii) the
Account is backed by a letter of credit issued by Lender, or (iv) the Account
Debtor in respect of such Account is identified on Exhibit C;


                      (e)           such Account does not consist of progress
billings, bill and hold invoices or retainage invoices;


                      (f)           the Account Debtor with respect to such
Account has not asserted a counterclaim, defense or dispute and does not have,
and does not engage in transactions which may give rise to, any right of setoff
against such Account, and is not a supplier to or creditor of the Borrower or
any of its Subsidiaries;


                      (g)           there are no facts, events or occurrences
which would impair the validity, enforceability or collectability of such
Account or reduce the amount payable or delay payment thereunder;


                      (h)           the Account Debtor with respect to such
Account is not any foreign government, the United States of America, any State,
political subdivision, department, agency or instrumentality of any of the
foregoing;


                      (i)      the Account does not arise out of or in
connection with any contract for services or involving projects entered into by
any Borrower that requires a bond, guaranty or other similar surety as credit
support;


                      (j)      such Account is owed by any Account Debtor which
is not insolvent, is not the subject of a bankruptcy, insolvency, arrangement,
reorganization, receivership or similar proceeding and is not negotiating a
compromise of its debts or calling a meeting for such purpose and has not filed
a petition or other application for relief or had filed against it a petition or
other application for relief under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, has not failed or suspended business
operations or had or suffered a receiver or a trustee to be appointed for all or
a significant portion of its assets or affairs;


                      (k)           such Account is owed by an Account Debtor
deemed creditworthy at all times by the Lender, as determined by the Lender;


                      (l)      such Account is not evidenced by an instrument or
chattel paper (as defined in the UCC);


                      (m)           the Account Debtor, any insurer with respect
to such Account and EXIM Bank, if a guarantor or insurer with respect to such
Account, has been notified in writing to send all payments on such Account and
any guarantee or insurance in respect of such Account to the Lockbox Account and
such notice has not been revoked; and


                      (n)           the Account is owing in U.S. Dollars.


2. Specifically excluded from the definition of an Eligible Account are the
following:


                      (a)           Contra accounts;
                      (b)           All foreign accounts not supported by an
acceptable letter of credit;


(c)           US Government receivables not specifically assigned;


                      (d)           All inter company accounts;


                      (e)           Any account specifically disqualified by
Lender;


                      (f)           Rebills;


                      (g)           Accounts generated by consigned inventory;


                      (h)           Progress and service contract receivables;


                      (i)      Disputed accounts;


                      (j)      Unassigned credits greater than thirty (30) days
old;


                      (k)           Concentrations greater than fifteen percent
(15%) of the eligible accounts;


                      (l)      Accounts that have twenty percent (20%) of the
receivables disqualified, the total receivable is ineligible (cross aged
accounts);


                       (m) All instruments and chattel as defined under the
Uniform Commercial Code; and


                      (n)           Those accounts that are subject to
insolvency, bankruptcy or other reorganization proceedings.


Criteria for Eligible Accounts may be established and revised from time to time
by the Lender and the Lender reserves the right to create, from time to time,
additional categories of ineligible Accounts. Any Accounts which are not
Eligible Accounts shall nevertheless be part of the Collateral. Lender will
endeavor to provide Parent with ten days' notice of any material revision of the
criteria for Eligible Accounts; provided, however, the failure to provide such
notice will not prevent the revision from being effective or make Lender liable
as a result of or in respect of such revision or such failure.


"Eligible Inventory" shall mean all Inventory in which Lender has a first
priority and only perfected security interest and which is satisfactory to
Lender consisting of raw materials, finished goods [and packaging material]
owned by the Borrowers exclusive of work in process, private label goods held in
inventory for over ninety (90) days, Inventory which can only be sold to a
Governmental Authority or which a Borrower does not have good and marketable
title to, and less reserves determined in accordance with GAAP and less
Inventory which incorporates patents, trademarks or intellectual property of
Persons other than the Borrowers provided to or used by or licensed to a
Borrower pursuant to a license or other agreement or arrangement unless
Borrowers provide Lender with a waiver and consent from each third party
licensor, or owner or Person with rights to such patents, trademarks or
intellectual property, satisfactory to Lender. Eligible Inventory shall be
valued at the lower of book value (based on a [FIFO/LIFO] valuation) and fair
market value.


Eligible Inventory shall be reduced by and the definition of an Eligible
Inventory is specifically excluded from the following:


(a)           all Inventory not present in the United States of America;


                      (b)           all Inventory returned or rejected by
Borrower's customers (other than goods that are undamaged and resalable in the
normal course of business) and Inventory to be returned to Borrower's suppliers;


                      (c)           Inventory which is not in good condition or
fails to meet standards for sale or use imposed by governmental agencies,
departments or divisions having regulatory authority over such Inventory;


                      (d)           Inventory which is not useable or saleable
at prices approximating their cost in the ordinary course of such Borrower's
business (including without duplication the amount of any reserves for
obsolescence, unsalability or decline in value);


                      (e)           the amount of such other reserves against
Inventory as the Lender deems necessary in the exercise of its business
judgment, including, without limitation, reserves for discontinued, slow-moving
and obsolete Inventory, market value declines, bill and hold (deferred
shipment), shrinkage and any applicable customs, freight, duties and taxes;


                      (f)           Work in progress;


                      (g)           All inventory subject to reserves;


                      (h)           All packaging and private label products;


                      (i)      Bill and hold inventory;


                      (j)      Products that are salable only to a government
unit, agency or authority;


                      (k)           Consignments;


                      (1)           Slow moving - all product that is 180 days
or older;


                      (m)           All products that are warehoused (consigned)
to locations that are not company owned and/or not subject to a Lender security
interest; and


                      (n)           Total eligible inventory remains capped at
$2,000,000.00.


Criteria for Eligible Inventory may be established and revised from time to time
by the Lender and the Lender reserves the right to create, from time to time,
additional categories of ineligible Inventory. Any Inventory which is not
Eligible Inventory shall nevertheless be part of the Collateral. Lender will
endeavor to provide Parent with ten (10) days' notice of any material revision
of the criteria for Eligible Inventory; provided, however, the failure to
provide such notice will not prevent the revision from being effective or make
Lender liable as a result of or in respect of such revision or failure.
